DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 61/706,357 (filed on 09/27/2012) under 35 U.S.C. 119(e) is acknowledged.

	
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “47b” mentioned in the description (i.e. in paragraph 0043). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “plane” recited in claim 8-10 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 10 and 14-15 are objected to because of the following informalities that requires appropriate corrections:
In claim 10, line 3, the limitation “a cage assembly” should read “the cage assembly”.
In claim 14, line 1, the limitation “The bicycle rear derailleur” should read “The electronic rear derailleur”.
In claim 15, line 1, the limitation “The bicycle rear derailleur” should read “The electronic rear derailleur”.
In claim 15, line 3, the limitation “The rear derailleur” should read “The electronic rear derailleur”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-10 recites the limitations: “the first pivot axis and a plane”, “the plane lies between the battery and the movable member”, and “the plane lies between the battery and a third pivot connecting the movable member to a cage assembly”. However, applicant’s original specification and the drawings, both fail to disclose or illustrate the specific orientation of the “plane”, and/ or the particular arrangement of the “plane” relative to the first pivot axis of the first pivot, the second pivot axis of the second pivot, the movable member, the battery, and the third pivot. In fact, the specification and the drawings make no mention of a plane as recited within claims 8-10. Subsequently, above noted limitations in claims 8-10 are not supported by applicants written description pertaining to the claimed invention.

Claim 11 depends from parent claim 10. Therefore, claim 11 is also rejected for the same reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 limitation “the first pivot axis and the second pivot axis lie in a plane” renders the claim vague and indefinite. Neither the claims nor the specification/ drawings describe the 

Claim 9 depends from parent claim 8. Therefore, claim 9 is also indefinite for the same reasons set forth above.

Claim 10 recites the limitation “the plane” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 depends from parent claim 10. Therefore, claim 11 is also indefinite for the same reasons set forth above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,394,030 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Examiner notes that U.S. Patent 9,394,030 B2 is subjected to a restriction requirement set forth on the 10/28/2015, which was not withdrawn at the time of allowance/ issuance of the patent. However, the allowed invention of the U.S. Patent 9,394,030 B2 (which was elected by the applicant in the reply filed on 03/17/2016) is drawn to a rear derailleur comprising a power source placed on the movable member. Therefore, the invention in U.S. Patent 9,394,030 B2 appears to be same as the claimed invention in the instant application.

In regards to claim 1 of the instant application, claims 1-4 in the U.S. Patent 9,394,030 B2 recites, an electronic rear derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member for attachment to a frame member of the bicycle” in claim 1); a movable member having a cage assembly attached thereto (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member” in claim 1); and a battery (“a power source connected to one of the base member and the movable member” in claim 1); wherein, at least one pivot disposed between the battery and the movable member couples the base member to the linkage (“the linkage includes an outer link and an inner link” in claim 2; “a first pin that pivotally connects the outer link to the base member, a second pin that pivotally connects the inner link to the base member, a third pin that pivotally connects the outer link to the movable member, and a fourth pin that pivotally connects the inner link to the movable member” in claim 3) (claims 1-4 disclose, the power source can be provide on the base member, while the first pin, the second 

In regards to claim 12 of the instant application, claims 1-2 in the U.S. Patent 9,394,030 B2 recites, a motor disposed on the movable member and operative to move the movable member relative to the base member (“a motor positioned at the other of the base member and the movable member” in claim 1; “the motor is positioned at the movable member” in claim 2).

Claims 1-3, 7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 24-25 of U.S. Patent No. 9,676,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

In regards to claim 1 of the instant application, claims 1, 4, and 25 in the U.S. Patent 9,676,444 B2 recites, an electronic rear derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member attachable to the bicycle along a mounting axis” in claim 1); a movable member having a cage assembly attached thereto (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis, the linkage 

In regards to claims 2-3, and 7 of the instant application, claims 1, 4, and 24 in the U.S. Patent 9,676,444 B2 recites, the cage assembly being pivotally connected to the movable member (“a movable member having a cage assembly attached thereto” in claim 1); the cage assembly comprising a rotatable cage member configured for engagement of a chain of the bicycle (“the cage assembly comprises at least one wheel configured to engage with a chain” in claim 24); and the at least one pivot comprising a first pivot having a first pivot axis and a second pivot having a second pivot axis (“the linkage includes link pins on which the linkage pivots, the link pins defining the pivot axes” in claim 4).

In regards to claim 16 of the instant application, claims 1 and 25 in the U.S. Patent 9,676,444 B2 recites, an electronic derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member attachable to the bicycle along a mounting axis” in claim 1); a movable member (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis, the linkage coupling the movable member to the base member and operative to enable movement of the movable member relative to the base member” in claim 1); and a battery (“a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1; “the power source is a battery configured for removable attachment to the base member” in claim 25) that is disposed rearward of the linkage (“a linkage including pivot axes oriented substantially perpendicular to the mounting axis” in claim 1; “a power source disposed on the rear derailleur rearward of the pivot axes” in claim 1).

Claims 1, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,040,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

In regards to claim 1 of the instant application, claims 1 and 5-7 in the U.S. Patent 10,040,511 B2 recites, an electronic rear derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the 

In regards to claim 12 of the instant application, claim 1 in the U.S. Patent 10,040,511 B2 recites, a motor disposed on the movable member and operative to move the movable member relative to the base member (“a motor positioned at the movable member, the motor configured to operate the linkage to move the movable member relative to the base member” in claim 1).

In regards to claim 16 of the instant application, claims 1 and 5 in the U.S. Patent 10,040,511 B2 recites, an electronic derailleur for a bicycle (“an electronic rear derailleur for a bicycle” on claim 1) comprising: a base member for attachment to a frame member of the bicycle (“a base member attachable to the bicycle along a mounting axis” in claim 1); a movable member (“a movable member having a cage assembly attached thereto” in claim 1); a linkage coupling the movable member to the base member and operative to permit movement of the movable member relative to the base member (“a linkage coupling the movable member to the base member and configured to permit movement of the movable member relative to the base member” in claim 1); and a battery (“a power supply configured to provide power to the motor, the power supply removably connected to the base member” in claim 5) that is disposed rearward of the linkage (Claims 1 and 5 disclose, the power supply being connected to the base member; where the linkage is located between the base member and the movable. Therefore, it is clear the power supply is disposed rearward of the linkage).   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda (U.S. PGPUB 2006/0100045A1), in view of Ishikawa (U.S. PGPUB 2007/0037645A1).

In regards to claim 1, Fukuda teach (Figures 1 and 7) an electronic rear derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304) having a cage assembly (chain guide 108) attached thereto; a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the movable member (movable member 304) relative to the base member (base member 100); and a battery (power supply 94, which consist of a replaceable primary or secondary battery); wherein, at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in modified figure 7 below) disposed between the base member (base member 100) and the movable member (movable member 304) so as to couple said base member (base member 100) to the linkage (moving mechanism 130) (see also paragraph 0029; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6 and paragraphs 0014-0028, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the 
Whereas, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); and a battery (batteries 48 held within the power supply 32 of the power supply unit 20) attached to the base member (mounting member 12f and frame mounting base 90) so as to supply electrical power to the electronic derailleur (front derailleur 97f).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic rear derailleur with an additional battery that is mounted on the base member of said electronic rear derailleur, as suggested by Ishikawa. Since the battery on the bicycle taught by Fukuda is configured to supply electrical power to multiple different components (i.e. front derailleur), configuring the electronic rear derailleur with its own independent battery would be advantageous in ensuing that electrical power is directly supplied to the electronic rear derailleur in an event the other battery on the bicycle becomes spent. Thereby, ensuing at least the electronic rear derailleur on said bicycle is able to function appropriately even when the front derailleur on said bicycle becomes inoperative. Furthermore, Fukuda teach a long power cable extending along the frame of the 

    PNG
    media_image1.png
    844
    641
    media_image1.png
    Greyscale


In regards to claims 2-6, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the cage assembly (chain guide 108) being pivotally connected to the movable member (movable member 304); the cage assembly (chain guide 108) comprises a rotatable cage member (tension pulley 116) configured to engage with a chain (chain 60) of the bicycle (bicycle 4); the rotatable cage member (tension pulley 116) configured to apply a tensioning force to the chain (chain 60); and the electronic rear derailleur (rear derailleur 352) additionally comprising a biasing element (biasing member that is mounted between the movable member 304 and the chain guide 108, as described in paragraph 0019) configured to rotationally bias the cage assembly (chain guide 108) relative to the movable member (movable member 304); wherein, the biasing element (biasing member that is mounted between the movable member 304 and the chain guide 108, as disrobed in paragraph 0019) is a spring (paragraph 0019 disclose, the biasing member that is mounted between the movable member 304 and the chain guide 108 being a coil spring) configured to reduce play or backlash (see also paragraphs 0014-0028; examiner also notes that the rear derailleur 352 has substantially the same structural and functional configuration as the rear derailleur 52 illustrated in figure 2-6, with the exception of the housing unit 374, the motor 206, the gear reduction mechanism 210, and the gear shift control circuit 216, all being disposed on the movable member 304 instead of the base member 100).

In regards to claims 7-8 and 12, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the at least one pivot (two pins that pivotally connects the first link member 120 and the second link member 124 of the 

In regards to claims 9-10, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the plane (a plane that bisects the two pins that pivotally connects the first link member 120 and the second link member 124 of the moving mechanism 130 to the movable member 304, as illustrated in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting electronic rear derailleur taught by Fukuda in view of Ishikawa can define a plane (which intersects the first pivot axis of the first pivot and the second pivot axis of the second pivot) that lies between the battery and a movable member, and also between the battery and the third pivot (especially since Fukuda teach the first pivot/ first pivot axis and the second pivot/ second pivot axis, both being located between the base member and the movable member/ third pivot as noted above). Configuring an electronic rear derailleur with its own independent battery is advantageous for the same reasons set forth above in the claim 1 rejection statement.

In regards to claim 11, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Ishikawa further teach (Figures 1-6), the battery (batteries 48 held within the power supply 32 of the power supply unit 20) comprising a removable battery housing (battery accommodating portion 32a of the power supply 32) for supporting and holding said battery (batteries 48 held within the power supply 32 of the power supply unit 20). Henceforth, when the electronic rear derailleur taught by Fukuda is modified using suggestion in Ishikawa reference as detailed above in the claim 1 rejection statement (that is, when a battery is attached to the base member in Fukuda’s electronic rear derailleur), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting electronic rear derailleur includes a battery with a removable battery case. Providing an electronic rear derailleur with its own independent battery is advantageous for the same reasons set forth above in the claim 1 rejection statement. In addition, configuring said battery in the improved electronic rear derailleur with a removable battery housing will enable the battery to be appropriately mounted/ supported on the base member, while also allowing a user to easily replace/ remove the battery from the base member when required.

In regards to claim 13, Fukuda teach (Figures 1 and 7) an electronic rear derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304); a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the movable member (movable member 304) relative to the base member (base member 100); a cage 
However, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); and a battery (batteries 48 held within the power supply 32 of the power supply unit 20) fixed to the base member (mounting member 12f and frame mounting base 90) so as to supply electrical power to the electronic derailleur (front derailleur 97f).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic rear derailleur with an additional battery that is mounted on the base member of said electronic rear derailleur, as suggested by Ishikawa. Such a configuration is advantageous for the same reasons set forth 

In regards to claims 14-15, Fukuda in view of Ishikawa teach all intervening claim limitations as shown above. Fukuda further teach (Figures 1 and 7), the base member (base member 100) being disposed farther rearward of a frame (frame 8) of the bicycle (bicycle 4) in the chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60) than any other components of the electronic rear derailleur (rear derailleur 352). Yet, Fukuda alone fail to disclose, a battery being fixed to the base member (rear derailleur 352) at a positioned behind the frame (frame 8) and behind all other components of the electronic rear derailleur (rear derailleur 352) in the chain tensioning direction (forward-backward direction with respect to the running direction of the chain 60).
While, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) comprising: a battery (batteries 48 held within the power supply 32 of the power supply unit 20) that is attached to a base member (mounting member 12f and frame mounting base 90) at a location that is away from all other moving components of said electronic derailleur (front derailleur 97f).


In regards to claim 16, Fukuda teach (Figures 1 and 7) an electronic derailleur (rear derailleur 352) for a bicycle (bicycle 4) comprising: a base member (base member 100) for attachment to a frame member (rear part 8a of the frame 8) of the bicycle (bicycle 4); a movable member (movable member 304); a linkage (moving mechanism 130, which consist of the first link member 120 and the second link member 124) coupling the movable member (movable member 304) to the base member (base member 100) and operative to permit movement of the 
Nevertheless, Ishikawa teach (Figures 1-6) an electronic derailleur (front derailleur 97f) for a bicycle (bicycle 101) comprising: a base member (mounting member 12f and frame mounting base 90) for attachment to a frame member (seat tube 102a of the frame 102) of the bicycle (bicycle 101); and a battery (batteries 48 held within the power supply 32 of the power supply unit 20) fixed to the base member (mounting member 12f and frame mounting base 90) so as to supply electrical power to the electronic derailleur (front derailleur 97f); wherein, said battery (batteries 48 held within the power supply 32 of the power supply unit 20) is attached to said base member (mounting member 12f and frame mounting base 90) at a location that is away from all other moving components of the electronic derailleur (front derailleur 97f), and disposed rearward of a linkage (our-bar link mechanism 16f).
Subsequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fukuda’s electronic derailleur with an additional battery that is mounted on the base member of said electronic derailleur, as . 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                               /MICHAEL R MANSEN/                                                                       Supervisory Patent Examiner, Art Unit 3654